Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”), dated as of July 5, 2019
(the “Execution Date”), is entered into by and between Ozop Surgical Corp., a
Nevada corporation (the “Company”) and GHS Investments, LLC, a Nevada limited
liability company, (the “Investor”). The Company and the Investor may be
referred to herein collectively as the “Parties” and separately as a “Party.”

 

RECITALS:

 

Whereas, the Parties are the parties to that certain Equity Financing Agreement
entered into by and between the Company and the Investor as of the Execution
Date (the “Equity Financing Agreement”);

 

WHEREAS, pursuant to the Equity Financing Agreement the Company has agreed to
issue and sell to the Investor an indeterminate number of shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), up to
an aggregate purchase price of seven million dollars ($7,000,000); and

 

Whereas, as an inducement to the Investor to execute and deliver the Equity
Financing Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws, with respect to the shares of
Common Stock issuable pursuant to the Equity Financing Agreement;

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

Article I. DEFINITIONS

Section 1.01 Definitions. Defined terms used herein without definition shall
have the meaning set forth in the Equity Financing Agreement. In addition, for
all purposes of and under this Agreement, the following terms shall have the
respective meanings below, and such meanings shall be equally applicable to the
singular and plural forms of such defined terms

(a)“1933 Act” shall have the meaning set forth in the recitals.

(b)“Common Stock” shall have the meaning set forth in the recitals.

(c)“Company” ” shall have the meaning set forth in the preamble.

(d)“Equity Financing Agreement” shall have the meaning set forth in the
recitals.

(e)“Execution Date” shall have the meaning set forth in the preamble.

(f)“Investor” shall have the meaning set forth in the preambles.

(g)“Register,” “Registered,” and “Registration” refer to the registration
effected by preparing and filing of the Registration Statement and the
declaration or ordering of effectiveness of the Registration Statement by the
SEC.

(h)“Registrable Securities” means (i) the shares of Common Stock issued or
issuable pursuant to the Equity Financing Agreement, and (ii) any shares of
capital stock issued or issuable with respect to such shares of Common Stock, if
any, as a result of any stock split, stock dividend, recapitalization, exchange
or similar event or otherwise, which have not been (x) included in the
Registration Statement that has been declared effective by the SEC, or (y) sold
under circumstances meeting all of the applicable conditions of Rule 144 (or any
similar provision then in force) under the 1933 Act.

Section 1.02 Interpretation. The terms of and definitions in the Equity
Financing Agreement are incorporated herein by reference and shall apply to this
Agreement as of the date hereof.

 

Article II. REGISTRATION

Section 2.01 Registration. The Company shall, within thirty (30) calendar days
of the Execution Date, use its commercially reasonable efforts to file with the
SEC the Registration Statement on Form S-1 (or, if such form is unavailable for
such a registration, on such other form as is available for such registration),
covering the resale of all of the Registrable Securities, which Registration
Statement shall state that, in accordance with Rule 416 promulgated under the
1933 Act, the Registration Statement also covers such indeterminate number of
additional shares of Common Stock as may become issuable upon stock splits,
stock dividends or similar transactions. The Company shall initially register
for resale all of the Registrable Securities which would be issuable on the date
preceding the filing of the Registration Statement based on the closing bid
price of the Company’s Common Stock on such date and the amount reasonably
calculated that represents Common Stock issuable to the Investor as set forth in
the Equity Financing Agreement except to the extent that the SEC requires the
share amount to be reduced as a condition of effectiveness.

Section 2.02 Effectiveness. The Company shall use all commercially reasonable
efforts to have the Registration Statement declared effective by the SEC within
thirty (30) calendar days.

Section 2.03 Inclusion. The Company agrees not to include any other securities
in the Registration Statement without Investor’s prior written consent which
Investor may withhold in its sole discretion. Furthermore, the Company agrees
that it will not file any other registration statement for other securities,
until after the Registration Statement is declared effective by the SEC.

Section 2.04 New Registration Statement. Notwithstanding the registration
obligations set forth in this Article II, if the staff of the SEC (the “Staff”)
or the SEC informs the Company that all of the unregistered Registrable
Securities cannot, as a result of the application of Rule 415 under the 1933
Act, be registered for resale as a secondary offering on a single Registration
Statement, the Company agrees to promptly (i) inform each of the holders thereof
and use its commercially reasonable efforts to file amendments to the
Registration Statement as required by the SEC and/or (ii) withdraw the
Registration Statement and file a new registration statement (the “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-1 to
register for resale the Registrable Securities as a secondary offering. If the
Company amends the Registration Statement or files a New Registration Statement,
as the case may be, under clauses (i) or (ii) above, the Company will use its
commercially reasonable efforts to file with the SEC, as promptly as allowed by
the Staff or SEC, one or more registration statements on Form S-1 to register
for resale those Registrable Securities that were not registered for resale on
the Registration Statement, as amended, or the New Registration Statement.

Article III.     Related Obligations

Section 3.01 Obligations. At such time as the Company is obligated to prepare
and file the Registration Statement with the SEC pursuant to Article II, the
Company will affect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, with respect thereto, the
Company shall have the following obligations as set forth in this Article III.

Section 3.02 Effectiveness. The Company shall use all commercially reasonable
efforts to keep the Registration Statement effective until the earlier to occur
of the date on which (A) the Investor shall have sold all the Registrable
Securities; or (B) the Investor has no right or obligation to acquire any
additional shares of Common Stock under the Equity Financing Agreement (the
“Registration Period”). The Registration Statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading. The Company shall use all
commercially reasonable efforts to respond to all SEC comments within ten (10)
business days from receipt of such comments by the Company. The Company shall
use all commercially reasonable efforts to cause the Registration Statement
relating to the Registrable Securities to become effective no later than three
(3) business days after notice from the SEC that the Registration Statement may
be declared effective. The Investor agrees to provide all information which is
required by law to the Company, including the intended method of disposition of
the Registrable Securities, and the Company’s obligations set forth above shall
be conditioned on the receipt of such information.

Section 3.03 Filings. The Company shall prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the 1933 Act, as may be necessary to keep the Registration
Statement effective during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by the Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the Investor
thereof as set forth in the Registration Statement. In the event the number of
shares of Common Stock covered by the Registration Statement filed pursuant to
this Agreement is at any time insufficient to cover all of the Registrable
Securities, the Company shall amend the Registration Statement, or file a new
Registration Statement (on the short form available therefor, if applicable), or
both, so as to cover all of the Registrable Securities, in each case, as soon as
practicable, but in any event within thirty (30) calendar days after the
necessity therefor arises (based on the then Purchase Price of the Common Stock
and other relevant factors on which the Company reasonably elects to rely),
assuming the Company has sufficient authorized shares at that time, and if it
does not, within thirty (30) calendar days after such shares are authorized. The
Company shall use commercially reasonable efforts to cause such amendment and/or
new Registration Statement to become effective as soon as practicable following
the filing thereof.

Section 3.04 Information to be Provided. The Company shall make available to the
Investor whose Registrable Securities are included in any Registration Statement
and its legal counsel without charge (i) promptly after the same is prepared and
filed with the SEC at least one (1) copy of the Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference and all exhibits, the prospectus
included in the Registration Statement (including each preliminary prospectus)
and, with regards to the Registration Statement(s), any correspondence by or on
behalf of the Company to the SEC or the staff of the SEC and any correspondence
from the SEC or the staff of the SEC to the Company or its representatives; (ii)
upon the effectiveness of any Registration Statement, the Company shall make
available copies of the prospectus, via EDGAR, included in the Registration
Statement and all amendments and supplements thereto; and (iii) such other
documents, including copies of any preliminary or final prospectus, as the
Investor may reasonably request from time to time to facilitate the disposition
of the Registrable Securities.

Section 3.05 Blue Sky. The Company shall use commercially reasonable efforts to
(i) register and qualify the Registrable Securities covered by the Registration
Statement under such other securities or “blue sky” laws of such states in the
United States as the Investor reasonably requests; (ii) prepare and file in
those jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period; (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3.05, or (y) subject
itself to general taxation in any such jurisdiction. The Company shall promptly
notify the Investor who holds Registrable Securities of the receipt by the
Company of any notification with respect to the suspension of the registration
or qualification of any of the Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction in the United States or its
receipt of actual notice of the initiation or threatening of any proceeding for
such purpose.

Section 3.06 Notice of Events. As promptly as practicable after becoming aware
of such event, the Company shall notify Investor in writing of the happening of
any event as a result of which the prospectus included in the Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading (“Registration Default”) and use all diligent efforts to
promptly prepare a supplement or amendment to the Registration Statement and
take any other necessary steps to cure the Registration Default (which, if the
Registration Statement is on Form S-3, may consist of a document to be filed by
the Company with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
1934 Act (as defined below) and to be incorporated by reference in the
prospectus) to correct such untrue statement or omission, and make available
copies of such supplement or amendment to the Investor. The Company shall also
promptly notify the Investor (i) when a prospectus or any prospectus supplement
or post-effective amendment has been filed, and when the Registration Statement
or any post-effective amendment has become effective (the Company will prepare
notification of such effectiveness which shall be delivered to the Investor on
the same day of such effectiveness and by overnight mail), additionally, the
Company will promptly provide to the Investor, a copy of the effectiveness order
prepared by the SEC once it is received by the Company; (ii) of any request by
the SEC for amendments or supplements to the Registration Statement or related
prospectus or related information, (iii) of the Company’s reasonable
determination that a post-effective amendment to the Registration Statement
would be appropriate, (iv) in the event the Registration Statement is no longer
effective, or (v) if the Registration Statement is stale as a result of the
Company’s failure to timely file its financials or otherwise

Section 3.07 Stop Orders. The Company shall use all commercially reasonable
efforts to prevent the issuance of any stop order or other suspension of
effectiveness of the Registration Statement, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
and, if such an order or suspension is issued, to obtain the withdrawal of such
order or suspension at the earliest possible moment and to notify the Investor
holding Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding concerning the effectiveness of the registration statement.

Section 3.08 Review and Comment. The Company shall permit the Investor and one
(1) legal counsel, designated by the Investor, to review and comment upon the
Registration Statement and all amendments and supplements thereto at least one
(1) calendar day prior to their filing with the SEC. However, any postponement
of a filing of a Registration Statement or any postponement of a request for
acceleration or any postponement of the effective date or effectiveness of a
Registration Statement by written request of the Investor (collectively, the
“Investor’s Delay”) shall not act to trigger any penalty of any kind, or any
cash amount due or any in-kind amount due the Investor from the Company under
any and all agreements of any nature or kind between the Company and the
Investor. The event(s) of an Investor’s Delay shall act to suspend all
obligations of any kind or nature of the Company under any and all agreements of
any nature or kind between the Company and the Investor.

Section 3.09 Opinion Letter. At the request of the Investor, the Company’s
counsel shall furnish to the Investor, within two (2) business days, an opinion
letter confirming the effectiveness of the registration statement. Such opinion
letter shall be issued as of the date of the effectiveness of the registration
statement, in a form suitable to the Investor.

Section 3.10 Information. The Company shall hold in confidence and not make any
disclosure of information concerning the Investor unless (i) disclosure of such
information is necessary to comply with federal or state securities laws or any
other applicable Laws, (ii) the disclosure of such information is necessary to
avoid or correct a misstatement or omission in any Registration Statement, or
(iii) the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction. The Company agrees that it shall, upon learning that disclosure of
such information concerning the Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Investor and allow the Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order covering such information.

Section 3.11 Principal Market. The Company shall use all commercially reasonable
efforts to maintain designation and quotation of all the Registrable Securities
covered by any Registration Statement on the Principal Market. If, despite the
Company’s commercially reasonable efforts, the Company is unsuccessful in
satisfying the preceding sentence, it shall use commercially reasonable efforts
to cause all the Registrable Securities covered by any Registration Statement to
be listed on each other national securities exchange and automated quotation
system, if any, on which securities of the same class or series issued by the
Company are then listed, if any, if the listing of such Registrable Securities
is then permitted under the rules of such exchange or system.

The Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section.

Section 3.12 Cooperation. The Company shall cooperate with the Investor to
facilitate the prompt preparation and delivery the Registrable Securities to be
offered pursuant to the Registration Statement and enable such Registrable
Securities to be in such denominations or amounts, as the case may be, as the
Investor may reasonably request.

Section 3.13 Transfer Agent. The Company shall provide a transfer agent for all
the Registrable Securities not later than the effective date of the first
Registration Statement filed pursuant hereto. Within three (3) business day
after the Registration Statement which includes Registrable Securities is
declared effective by the SEC, the Company shall deliver to the transfer agent
for such Registrable Securities, with copies to the Investor, confirmation that
the Registration Statement has been declared effective by the SEC.

Section 3.14 Incorporation of Information. If requested by the Investor, the
Company shall (i) as soon as reasonably practical incorporate in a prospectus
supplement or post-effective amendment such information as the Investor
reasonably determines should be included therein relating to the sale and
distribution of Registrable Securities, including, without limitation,
information with respect to the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment as soon as reasonably possible after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement if reasonably requested by the Investor.

 

Section 3.15 Compliable with Laws. The Company shall otherwise use all
commercially reasonable efforts to comply with all applicable rules and
regulations of the SEC in connection with any registration hereunder.

Section 3.16 Expenses of Registration. All legal expenses, other than
underwriting discounts and commissions and other than as set forth in the Equity
Financing Agreement, incurred in connection with registrations including
comments, filings or qualifications pursuant to Article II and Article III
including, without limitation, all registration, listing and qualifications
fees, and printing fees shall be paid by the Company.

Article IV.     OBLIGATIONS OF THE INVESTOR

Section 4.01 Provision of Information. At least five (5) calendar days prior to
the first anticipated filing date of the Registration Statement, the Company
shall notify the Investor in writing of the information the Company requires
from the Investor for the Registration Statement. It shall be a condition
precedent to the obligations of the Company to complete the registration
pursuant to this Agreement with respect to the Registrable Securities and the
Investor agrees to furnish to the Company that information regarding itself, the
Registrable Securities and the intended method of disposition of the Registrable
Securities as shall reasonably be required to effect the registration of such
Registrable Securities and the Investor shall execute such documents in
connection with such registration as the Company may reasonably request. The
Investor covenants and agrees that, in connection with any sale of Registrable
Securities by it pursuant to the Registration Statement, it shall comply with
the “Plan of Distribution” section of the then current prospectus relating to
the Registration Statement.

Section 4.02 Cooperation. The Investor, by its acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless the Investor has notified the Company in writing of
an election to exclude all of the Investor’s Registrable Securities from the
Registration Statement.

Section 4.03 Suspension of Sales. The Investor agrees that, upon receipt of
written notice from the Company of the happening of any event of the kind
described in Section 3.07 or the first sentence of Section 3.06, the Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement(s) covering such Registrable Securities until the
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3.07 or the first sentence of Section 3.06.

Article V. INDEMNIFICATION

Section 5.01 Indemnification Generally. In the event any Registrable Securities
are included in the Registration Statement under this Agreement, the Company and
the Investor each agree to the indemnification obligations as set forth in this
Article V, which provisions shall take precedence over the indemnification
obligations in the Equity Financing Agreement, to the extent that such other
provisions may apply.

Section 5.02 Indemnification by the Company. To the fullest extent permitted by
law, the Company, under this Agreement, will, and hereby does, indemnify, hold
harmless and defend the Investor, the directors, officers, partners, employees,
counsel, agents, representatives of, and each Person, if any, who controls, the
Investor within the meaning of the 1933 Act or the Securities Exchange Act of
1934, as amended (the “1934 Act”) (each, an “Indemnified Person”), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”), incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in the Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which the Investor has requested in writing that the Company register or qualify
the Shares (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which the statements therein were
made, not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, or (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement (the matters in the foregoing
clauses (I) through (iii) being, collectively, “Violations”). Subject to the
restrictions set forth in Section 5.04 the Company shall reimburse the Investor
and each such controlling person, promptly as such expenses are incurred and are
due and payable, for any reasonable legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 5.02: (I) shall not apply to a Claim arising
out of or based upon a Violation which is due to the inclusion in the
Registration Statement of the information furnished to the Company by any
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto; (ii)
shall not be available to the extent such Claim is based on (a) a failure of the
Investor to deliver or to cause to be delivered the prospectus made available by
the Company or (b) the Indemnified Person’s use of an incorrect prospectus
despite being promptly advised in advance by the Company in writing not to use
such incorrect prospectus; (iii) any claims based on the manner of sale of the
Registrable Securities by the Investor or of the Investor’s failure to register
as a dealer under applicable securities laws; (iv) any omission of the Investor
to notify the Company of any material fact that should be stated in the
Registration Statement or prospectus relating to the Investor or the manner of
sale; and (v) any amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the resale of the Registrable Securities by the
Investor pursuant to the Registration Statement.

Section 5.03 Indemnification by the Investor. The Investor agrees to severally
and jointly indemnify, hold harmless and defend, to the same extent and in the
same manner as is set forth in Section 5.02, the Company, each of its directors,
each of its officers who signs the Registration Statement, each Person, if any,
who controls the Company within the meaning of the 1933 Act or the 1934 Act and
the Company’s agents (collectively and together with an Indemnified Person, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation is due to the inclusion in the Registration Statement of the written
information furnished to the Company by the Investor expressly for use in
connection with the Registration Statement; and, subject to Section 5.04, the
Investor will reimburse any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 5.03 and the agreement
with respect to contribution contained in Section 5.06 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld; provided, further, however, that the Investor shall only
be liable under this Section 5.03 for that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to such Investor as a result of the
sale of Registrable Securities pursuant to the Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the resale of
the Registrable Securities by the Investor pursuant to the Registration
Statement. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 5.03 with respect to any
preliminary prospectus shall not inure to the benefit of any Indemnified Party
if the untrue statement or omission of material fact contained in the
preliminary prospectus were corrected on a timely basis in the prospectus, as
then amended or supplemented. This indemnification provision shall apply
separately to each Investor and liability hereunder shall not be joint and
several.

Section 5.04 Process for Indemnification. Promptly after receipt by an
Indemnified Person or Indemnified Party under this Section 4.03 of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving a Claim, such Indemnified Person or Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 4.03, deliver to the indemnifying party a written
notice of the commencement thereof, and the indemnifying party shall have the
right to participate in, and, to the extent the indemnifying party so desires,
jointly with any other indemnifying party similarly noticed, to assume control
of the defense thereof with counsel mutually satisfactory to the indemnifying
party and the Indemnified Person or the Indemnified Party, as the case may be;
provided, however, that an Indemnified Person or Indemnified Party shall have
the right to retain its own counsel with the fees and expenses to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
Indemnified Person or Indemnified Party, the representation by counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. The indemnifying party shall pay for only one (1)
separate legal counsel for the Indemnified Persons or the Indemnified Parties,
as applicable, and such counsel shall be selected by the Investor, if the
Investor is entitled to indemnification hereunder, or the Company, if the
Company is entitled to indemnification hereunder, as applicable. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding affected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such Claim.
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Party or Indemnified Person
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the indemnifying party within a reasonable time of the commencement of any
such action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Article V, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

Section 5.05 Additional Rights. The indemnity agreements contained herein shall
be in addition to (i) any cause of action or similar right of the Indemnified
Party or Indemnified Person against the indemnifying party or others, and (ii)
any liabilities the indemnifying party may be subject to pursuant to the law.

Section 5.06 Contribution. To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under this Article V to the fullest extent permitted by law; provided,
however, that: (i) no contribution shall be made under circumstances where the
maker would not have been liable for indemnification under the fault standards
set forth in this Article V; (ii) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) shall be entitled to contribution from any seller of Registrable Securities
who was not guilty of fraudulent misrepresentation; and (iii) contribution by
any seller of Registrable Securities shall be limited in amount to the net
amount of proceeds received by such seller from the sale of such Registrable
Securities.

Article VI.     MISCELLANEOUS

Section 6.01 Notices. Any notices or other communications required or permitted
to be given under the terms of this Agreement shall be given in accordance with
the provisions of the Equity Financing Agreement.

Section 6.02 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without regard to principles of
conflicts of laws.

Section 6.03 Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

Section 6.04 Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

Section 6.05 Entire Agreement; Amendments. This Agreement and the other
Transaction Documents are the final and entire agreement between the Company and
the Investor with respect to the terms and conditions set forth herein and
therein, and, the terms of this Agreement and the other Transaction Documents
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the Parties. No provision of this Agreement or the other
Transaction Documents may be amended other than by an instrument in writing
signed by the Company and the Investor, and no provision hereof or thereof may
be waived other than by an instrument in writing signed by the Party against
whom enforcement is sought. The execution and delivery of the Transaction
Documents shall not alter the force and effect of any other agreements between
the Parties, and the obligations under those agreements.

Section 6.06 No Assignment. This Agreement may not be assigned by either Party
without the prior written consent of the other Party, and any attempted
assignment without such consent shall be null and void and of no force or
effect.

Section 6.07 No Third-Party Beneficiaries. Other than as specifically set forth
herein, this Agreement is intended for the benefit of the Parties and is not for
the benefit of, nor may any provision hereof be enforced by, any other Person.

Section 6.08 Further Assurances. Each Party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other Party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the Equity
Financing Transactions.

Section 6.09 No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rules of strict construction will be applied against any Party, as the
Parties mutually agree that each has had a full and fair opportunity to review
this Agreement and seek the advice of counsel on it.

Section 6.10 Counterparts. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterpart
signature pages, each of which, when so executed, shall be deemed an original,
but all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.

 

[Signature page follows]

 

 

 

 

In witness whereof, the Parties have executed this Agreement as of the Execution
Date, signifying their agreement to be bound by the terms and conditions of the
Agreement as of the date first written above, and their certification that they
have read and understand the Agreement, and the representations made by the
undersigned in this Agreement are true and accurate.

 

GHS INVESTMENTS, LLC

 

 

By: /s/ Mark Grober

Name: Mark Grober

Title: Member



 

Ozop Surgical Corp.

 

By: /s/ Michael Chermak

Name: Michael Chermak

Title: Chief Executive Officer

 

 

 

 

 

[SIGNATURE PAGE OF REGISTRATION RIGHTS AGREEMENT]

